          Case 3:20-cv-04849-VC Document 47 Filed 02/12/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  CRANDALL TECHNOLOGIES LLC,                        Case No. 20-cv-04849-VC
                 Plaintiff,
                                                    ORDER GRANTING DEFENDANT'S
          v.                                        MOTION TO DISMISS WITH
                                                    PREJUDICE
  VUDU, INC.,
                                                    Re: Dkt. No. 39
                 Defendant.



       Vudu’s motion to dismiss is granted. Claims 4, 6, 10, 13, and 15 of the ‘341 patent, and

claims 1, 2, 8, and 17 of the ‘720 patent are invalid under 35 U.S.C. § 101. Crandall’s claims are

dismissed with prejudice.

       1. These claims are directed to the abstract idea of transmitting information, including

instructions and other types of data, from one device to another. Although the claim language is

broader than the embodiment discussed in the second amended complaint (which focuses on
Vudu’s allegedly infringing system for selecting a video on one device and playing it on the

second device), the concept is demonstrably analogous to delivering user-selected media content

from one device onto a second device through a wireless network. Affinity Labs of Texas, LLC v.

Amazon.com Inc., 838 F.3d 1266, 1269 (Fed. Cir. 2016).

       Indeed, even accepting Crandall’s characterization of the claims, they are abstract. He

describes them as directed at (1) remotely launching an application on one device from another,

(2) doing so using gestures on a touchscreen, and (3) enabling the choice of the second device

based on a display parameter. None of these descriptions constitutes an improvement to the
functionality of a computer or network. Customedia Technologies, LLC v. Dish Network
          Case 3:20-cv-04849-VC Document 47 Filed 02/12/21 Page 2 of 2




Corporation, 951 F.3d 1359, 1365 (Fed. Cir. 2020). Rather than solving a technological problem,

these claims merely make use of a series of existing solutions (wireless networks, touch screens,

and data analysis).

       2. The claims lack an inventive concept that would “transform” the abstract idea into a

“patent-eligible application.” Alice Corp. v. CLS Bank International, 134 S. Ct. 2347, 2357

(2014). Together, they describe an arrangement of generic devices connected through a generic

wireless data-sharing network along with software allowing a user to pick content on one device

and display it on the second device. These steps make use of technology, but they do not

describe improvements to the technology itself. Affinity Labs, 838 F.3d at 1271. Crandall’s

arguments that Claim 4 of the ‘341 patent innovates by incorporating the use of a display

parameter to determine the display capabilities of the second device are unavailing. That claim

lacks any limitation requiring improved technology in order to access the display parameter

(itself simply a particular kind of data) and so cannot be found to contain an inventive concept.

SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1169–70 (Fed, Cir. 2018).

       3. This determination of patent invalidity under section 101 does not rely on genuinely

disputed questions of fact, so resolution at the motion-to-dismiss stage is appropriate.

Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018). Crandall’s citations to the

specifications do not actually identify any disputed fact that might change the analysis of
whether these claims are directed at abstract ideas or include inventive concepts.



       IT IS SO ORDERED.

Dated: February 12, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
